The judgment of the court was pronounced by
Slidell, J.
The plaintiffs, as payees of a bill of exchange, drawn in Paris, and payable in New Orleans, sue the defendant as acceptor. The judgment allows the plaintiffs the amount of the bill, with interest from date of protest, and five per cent damages. We are not aware of any law allowing damages against the acceptor, under the circumstances. In the case refereed to (Pecquet v. Mayer, 14 La. 74,) the defendant was the drawer of the bills.
The bill exhibits the blank endorsements of the payees and- of one Tighter. These endorsements were not stated in the petition. It was not necessary so to state them, nor to prove them at the trial. See the case of Hepburn v. Ratliff, 2 An. 331. There was no evidence offered by the defendant to impugn the title of the plaintiffs.
It is therefore, decreed, that the judgment be. amended by striking therefrom the allowance of damages; and that, so amended, the judgment be affirmed; the plaintiff’ paying the costs of this appeal.